IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                     IN AND FOR NEW CASTLE COUNTY

                                             )
STATE OF DELAWARE                            )
                                             )      I.D. No. 30900552DI
         v.                                  )
                                             )
MONROE T. LAWS,                              )
                                             )
                        Defendant            )


                             Submitted: August 12, 2015
                             Decided: November 9, 2015

              On Defendant’s Fifth Motion for Postconviction Relief.
                        SUMMARILY DISMISSED.

                                       ORDER
Joseph S. Grubb, Esquire, New Castle County Prosecutor, Department of
Justice, Wilmington, Delaware, Attorney for the State.

Monroe T. Laws, Smyrna, Delaware, pro se.

COOCH, R.J.

      This 9th day of November, 2015, upon consideration of Defendant’s
Fifth Motion for Postconviction Relief, it appears to the Court that:

         1.     On September 11, 1989, Defendant was convicted of three
                counts of Unlawful Sexual Intercourse First Degree and was
                sentenced to life imprisonment on each of those convictions.1

         2.     On September 15, 1989, Defendant, through counsel, filed a
                Notice of Appeal to the Delaware Supreme Court. In his appeal,
                Defendant raised two issues: (1) his confession was involuntary

1
    State v. Laws, 2008 WL 1952158, at *1 (Del. Super. May 2, 2008).
              because he was under the influence of crack cocaine at the time;
              and (2) his confession was involuntary because he was denied
              the right to counsel.2 After his attorney filed a Motion to
              Withdraw, Defendant asserted another claim pro se alleging
              that there was insufficient evidence to support his conviction.3
              On April 17, 1990, the Delaware Supreme Court affirmed
              Defendant’s conviction. Despite Defendant’s claims, the
              Delaware Supreme Court held Defendant’s claims were
              “manifest on its face that the appeal [was] wholly without
              merit.” 4

       3.     Defendant then filed a Writ of Habeas Corpus with the United
              States District Court for the District of Delaware. 5 The district
              court dismissed Defendant’s claim and found Defendant failed
              to have exhausted all of his state-court remedies prior to filing. 6

       4.     In March 1995, Defendant filed his First Motion for
              Postconviction Relief in this Court, pursuant to Superior Court
              Criminal Rule 61. 7 Defendant alleged: (1) his confession was
              involuntary because he was under the influence of crack
              cocaine; (2) he was transported to the police station without
              being informed of his Miranda rights; (3) there was insufficient
              evidence to support the conviction; and (4) ineffective
              assistance of counsel. 8 Since the Delaware Supreme Court
              already addressed and rejected Defendant’s first three grounds
              for relief in Defendant’s direct appeal, this Court held
              Defendant was procedurally barred from raising them again. 9
              The Court also held that Defendant’s final claim of ineffective
              assistance of counsel was procedurally barred, since it had been
              filed outside the then three-year limitation. 10



2
  State v. Laws, 2009 WL 3022118, at *2 (Del. Super. Sept. 14, 2009).
3
  State v. Laws, 2009 WL 3022118, at *2 (Del. Super. Sept. 14, 2009).
4
   Laws v. State, 1990 WL 72597, at *2 (Del. 1990) (affirming Defendant’s conviction).
5
   State v. Laws, 2008 WL 1952158, at *1 (Del. Super. May 2, 2008).
6
   Laws v. Snyder, 1996 WL 484835, at *1 (D. Del. Feb. 9, 1995).
7
   State v. Laws, 1995 WL 411710, at *1 (Del. Super. June 30, 1995).
8
  State v. Laws, 1995 WL 411710, at *1 (Del. Super. June 30, 1995).
9
  State v. Laws, 1995 WL 411710, at *1 (Del. Super. June 30, 1995).
10
   State v. Laws, 1995 WL 411710, at *1 (Del. Super. June 30, 1995).
                                           2
       5.     On May 25, 2000, Defendant filed a Second Motion for
              Postconviction Relief. 11 Defendant again raised ineffective
              assistance of counsel as cause for relief. Defendant also argued
              his claim should not be precluded by the procedural bars of
              Rule 61, because the “interest of justice” exception of Rule
              61(i)(4) and the “fundamental fairness” exception of Rule
              61(i)(5) required an evaluation of the merits of his claims. 12
              This Court held, however, the procedural bars did apply and
              Defendant’s Motion was denied. 13

       6.     In March 2008, almost 18 years after judgment against him
              became final, Defendant filed a Third Motion for
              Postconviction Relief. 14 This time, Defendant claimed the
              indictment was defective, because it “failed to allege[] the
              means by which intercourse occurred as would [sic] enable the
              accused to prepare his defense.” 15 Again, Defendant contended
              that the “fundamental fairness” exception of 61(i)(5) applied
              and alleged that a “fundamental miscarriage of justice w[ould]
              result if the [C]ourt d[id] not review the fatal defect in the
              indictment.”16 The Court again held that claim was procedurally
              barred and Defendant failed to make a “colorable claim” to
              which the narrow exception of Rule 61(i)(5) applied. 17

       7.     In July 2009 Defendant filed his Fourth Motion for
              Postconviction Relief. 18 Defendant raised three grounds for
              relief, similar to the allegations in previous motions: (1) that the
              prosecution “failed to comply with the movants requests for
              discovery material and inspection of Brady material along with
              information subject to disclosure pursuant to Jencks Act”; (2)
              the prosecution “failed to make available information subject to
              disclosure upon the request of the movant involving reports of
              medical examinations and scientific tests conducted by the

11
   State v. Laws, 1995 WL 411710, at *1 (Del. Super. June 30, 1995).
12
    State v. Laws, 2001 WL 38788, at *2 (Del. Super. Jan. 5, 2001) (denying Defendant’s
Second Motion for Postconviction Relief on procedural grounds).
13
   State v. Laws, 2001 WL 38788, at *2 (Del. Super. Jan. 5, 2001).
14
    State v. Laws, 2008 WL 1952158, at *2 (Del. Super. May 2, 2008).
15
    State v. Laws, 2008 WL 1952158, at *2 (Del. Super. May 2, 2008).
16
   State v. Laws, 2008 WL 1952158, at *2 (Del. Super. May 2, 2008).
17
   State v. Laws, 2008 WL 1952158, at *2 (Del. Super. May 2, 2008).
18
    State v. Laws, 2009 WL 3022118, at *2 (Del. Super. Sept. 14, 2009).
                                           3
               state’s [sic] expert witnesses”; and (3) the prosecution “failed to
               turn over the Police [sic] reports, The [sic] names of all
               witnesses and all expert witness-statements [sic].” 19 Defendant
               asserted, once again, that the “fundamental fairness” exception
               of 61(i)(5) applied, because “the movant [is] indigent and pro
               se.” 20 The Court denied Defendant’s Motion as procedurally
               bared by the time limitations. 21

       8.      At issue in this case is Defendant’s Fifth Motion for
               Postconviction Relief, which was filed on August 12, 2015.
               Defendant now states that he is entitled to relief because: (1) the
               State “illegally detained” Defendant for two hours in violation
               of the Fourth Amendment; (2) the State “illegally seized”
               Defendant in violation of the Fourth Amendment; and (3)
               Defendant never received his Miranda rights in violation of the
               Fifth Amendment.” 22

       9.      The Court need not address the merits of Defendant’s claim
               because once again Defendant has failed to overcome the
               procedural requirements of Superior Court Criminal Rule 61. 23
               Rule 61(d)(2) provides that a second or subsequent motion for
               postconviction relief “shall be summarily dismissed.” 24 As
               stated previously, this is Defendant’s Fifth Motion for
               Postconviction Relief. However, Rule 61(d)(2) may be
               overcome if the movant:

                 i.    Pleads with particularity that new evidence
                       exists that creates a strong inference that the
                       movant is actually innocent in fact of the acts
                       underlying the charges of which he was
                       convicted;25 or



19
   State v. Laws, 2009 WL 3022118, at *2 (Del. Super. Sept. 14, 2009).
20
   State v. Laws, 2009 WL 3022118, at *2 (Del. Super. Sept. 14, 2009).
21
   State v. Laws, 2009 WL 3022118, at *2 (Del. Super. Sept. 14, 2009).
22
    Def.’s Fifth Mot. for Postconviction Relief at 3.
23
    Baily v. State, 588 A.2d 1121, 1127 (Del. 1991) (stating the Court must first apply the
procedural bar under Rule 61 before considering the merits of any claim).
24
    Super Ct. Crim. R. 61(d)(2).
25
    Super. Ct. Crim. R. 61(d)(2)(i).
                                             4
                 ii.   Pleads with particularity a claim that a new rule
                       of constitutional law, made retroactive to cases
                       on collateral review by the United States
                       Supreme Court or the Delaware Supreme
                       Court, applies to the movant’s case and renders
                       the conviction or death sentence invalid. 26

       10.     Having determined that all three of Defendant’s claims are
               procedurally barred, this Court further finds that Defendant fails
               to demonstrate any of his claims are exempt from those
               procedural bars. 27 None of Defendant’s arguments articulate
               any factual basis to survive the pleading standards of Rule
               61(d)(2).28 The Defendant failed to plead with particularity that
               new evidence creates a strong inference that he is innocent or a
               new rule of constitutional law applies retroactively to invalidate
               his sentence.
Therefore, Defendant’s Fifth Motion for Postconviction Relief is
SUMMARILY DISMISSED.


       IT IS SO ORDERED.

                                                            ______________________
                                                              Richard R. Cooch, R.J.

cc:    Prothonotary
       Investigative Services
       Joseph S. Grubb, Esquire, New Castle County Prosecutor
       Monroe T. Laws




26
   Super. Ct. Crim. R. 61(d)(2)(ii).
27
   Super. Ct. Crim. R. 61(i)(5) (requiring satisfaction of the pleading requirements in
61(d)(2)(i)-(ii) for review of an otherwise barred claim).
28
   Super. Ct. Crim. R. 61(i)(5) (referring to 61(d)(2)(i) and (ii) for requisite pleading
standards).
                                              5